Title: To Thomas Jefferson from James Mease, 16 March 1805
From: Mease, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 16th. March 1805
                  
                  Your highly esteemed favour of the 11th. inst. came to hand on friday but I am sorry to say the box containing the modells of the mould boards, which you mention were sent did not arrive by the mail Stage. As I set no small value upon them, I have set on foot an inquiry respecting the box, and hope to recover it. I regret that you did not inform me whether the cast mould plate, appeared to be made right because I have had a similar one framed and am now using it every day., I find that it is very advantageous to have the face of the plate well secured, as the rough surface tends to hold the earth longer than is necessary, and hence, as I mentioned in my letter of november last, the pulvorized soil of my potatoe ground which was a little moist, mounted up, and fell over between the handles of the plough.—I intend to make another pattern with a sharp toe, and think I can improve the mode on which my present plough is framed. All the farmers to whom I shewed it, agree with those in your part of the Country, in preferring the sharp toed plate or mould board.—
                  I regret very Sincerely to hear from Dr. Mitchell, that the grand and patriotic attempt of a national board of agriculture has failed, because I think immense advantages to the interests of the Union would have resulted from it, if it had been continued with spirit. But without any extraordinary penetration, I predicted, when the measure was first proposed, that it would fail unless an active well informed Secretary could be obtained who without having any ambition except that of the public good, would devote the whole of his time to the duty of his appointment. Such a character I feared was not to be found at Washington. I hope another attempt will be made, and that by Congress, who should allow a Salary to the Secretary, and a sum of money annually for the purposes of the institution.—The old Society of Philadelphia in consequence of my exertions has been revived, and from the present Zeal exhibited will be carried on with spirit. 
                  I am very Sincerely your obliged and very humble Servt
                  
                     James Mease 
                     
                  
               